Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s amendments and remarks filed 02/21/2022 have been acknowledged.
Response to Arguments
Applicant’s arguments, filed 02/21/2022, with respect to the amendments to the claims to include the allowable subject matter of claims 11 and 12 have been fully considered and are persuasive.  The examiner acknowledges that the prior art references of record, both alone and in combination do not teach of suggest all the features of the amended claim 1, specifically with respect to the X-ray CT apparatus having processing circuitry configured to “set a fourth view number for use in reconstruction processing for the boundary range to be smaller than the third view number and equal to or greater than the second view number, and perform reconstruction processing using the continuous radiation to acquire a fourth reconstructed image for the boundary range using the fourth view number”.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the amendment to claim 1 to include the X-ray CT apparatus having processing circuitry configured to “set a fourth view number for use in reconstruction processing for the boundary range to be smaller than the third view number and equal to or greater than the second view number, and perform reconstruction processing using the continuous radiation to acquire a fourth reconstructed image for the boundary range using the fourth view number”. The prior art of record both alone and in combination do not teach this limitation. Furthermore, an updated search was conducted in which no prior art reference(s) were found to teach the claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793